DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  6c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to “A cement silo of a mining machine”, and the claim further recites “arranged to be connected and sealed to a feed apparatus” and “the feed apparatus is arranged for feeding cement to the cement silo”.  It appears from these limitations that the feed apparatus is not part of the claimed cement silo—rather, the claimed cement silo is capable of use with the feed apparatus.  Claims 1, 2, and 4-9 recite further limitations to the feed apparatus, not the cement silo.  It is unclear whether the claims are intended to encompass more than the cement silo itself.  In order to further examine the claims, they will interpreted as being directed to the cement silo, not to the feed apparatus.
Claim 9 recites “the vicinity” which lack proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas (US 9,832,923 B2).
Consider claims 1, 2, and 4-9.  As best understood in view of the 35 U.S.C. 112 rejections above, Thomas teaches a silo (1) comprising:  a cover section (10) located at an upper end of the silo, wherein the silo includes a connecting part (13) shaped and arranged to be connected and sealed to a feed apparatus (8) in a dustproof manner (see column 4, lines 45-51).  Thomas’s silo is capable of handling cement.  Please see MPEP 2115 regarding the material worked upon by an apparatus.  Thomas’s silo is capable of being used on a mining machine.  Please see MPEP 2111.02(II) regarding preamble recitations of intended use in apparatus claims.  Thomas’s silo is capable of use with a feed apparatus which is arranged for feeding cement to the silo, the feed apparatus including a receptacle arranged to receive cement, the receptacle being disposed at a rear end of the mining machine, a transfer tube connected at a first end to the receptacle and arranged to guide the cement from the receptacle to the silo, which is connected to a second end of the transfer tube, the transfer tube having at least one transfer tube section including a tube-like inner space for cement to be transferred therethrough, and a transfer device arranged in connection with the transfer tube and arranged to move cement within the transfer tube from the receptacle to the silo, the receptacle includes a scoop-like container, wherein an opening is arranged at a top of the receptacle for receiving the cement, the at least one transfer tube section comprises at least two transfer tube sections arranged at an angle with respect to one another, at least a part of the at least one transfer tube section is flexible in at least in a transverse direction of the transfer tube section, the flexible part of the transfer tube section being a flexible material and/or a flexible structure, the transfer device is a screw conveyor, the transfer device is an ejector, the feed apparatus is movable between at least two alternative positions with respect to the mining machine, a first position being a tramming position and a second position being a use position, wherein the position of the receptacle relative to a frame part of the mining machine in the tramming position is closer to a midpoint of the mining machine than in the use position in at least a vertical direction or a horizontal direction to optimize overall dimensions of the mining machine, and wherein the position of the receptacle relative to the frame part of the mining machine in the use position is further away from the midpoint of the mining machine than in the tramming position in at least a vertical direction or a horizontal direction and parallel to mining machine to optimize ease of feeding cement to the receptacle, the receptacle is arranged at the vicinity of a back end side of the mining machine.
Consider claim 3.  Thomas teaches a connector part (14) arranged to connect the transfer tube to the silo.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The PTO-892 lists references which teach self-loading vehicles having screw conveyors and/or sealing means to prevent dust escape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D SNELTING whose telephone number is (571)270-7015. The examiner can normally be reached Monday-Friday, 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN SNELTING/Primary Examiner, Art Unit 3652